OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by
Mason, J.:
A reversal of the judgment in this case was ordered on account of the admission of incompetent testimony. A petition for a rehearing forcibly *165presents the contention that no sufficient obj ection was made to the evidence complained of. The question asked was, substantially, What did the plaintiff say about any agreement or understanding that she had with the defendant to marry, and his conduct in relation thereto? This was objected to as “incompetent, irrelevant, and immaterial.” The first criticism of the objection is that it did not distinctly apprise the court and opposing counsel of the reasons for claiming the evidence asked was inadmissible. The words “irrelevant and immaterial” of course added nothing to the force of the objection, but they did not nullify it if it was otherwise good, although so far as they may be deemed to have had any effect whatever they weakened it by tending to distract attention from the real point at issue. The mere term “incompetent,” when urged against proffered evidence, has sometimes been said to be too general to challenge the consideration of the court. (9 Encycl. of EV. 71, 73; Encyc. PI. & Pr. 226-228; 46 Cent. Dig. c. 954.) Its use in Kansas, however, has been too generally countenanced to warrant this court in going that far, although definiteness in such matters is to be encouraged and the specific reasons that are relied on as grounds of incompetency ought always to be stated.. Where such reasons are not readily apparent it may be that the general objection should be held unavailing. But in the present instance the question called for the statement of one of the parties made out of court concerning the very matter in controversy — such a statement as would ordinarily amount to a self-serving declaration. It required no specification to advise the court why the opponent regarded such evidence as incompetent — it was rather for the proponent to suggest the special considerations that were thought to make it competent.
A more difficult proposition is presented by a further contention that, as a part of the conversation called for by the question was competent, it was incumbent upon *166the defendant to direct his objection specifically to that part of the question which called for inadmissible testimony. The usual, expression given to a familiar and well-settled rule is that “objections to evidence must point out the particular part of the evidence.which is objected to. If any part of the evidence is admissible, a general objection is not available and may be overruled.” (8 Encyc. Pl. & Pr. 217.) Many cases to that effect are cited in notes to the text quoted. Others are to be found in volume 9 of the Encyclopedia of Evidence, at page 126, and in volume 46 of the American Digest, Century edition, cc. 986-990, under “Trial,” and under the same classification in every subsequent issue of the Annual Digest. But in nearly all these cases the evidence objected to was in writing and was offered in mass or the question arose upon a motion to strike out something which had already been admitted. Outside of Alabama, in only a few exceptional instances has the rule been applied to interrogatories put to a witness in the ordinary course of an oral examination. There such an application has been ¡frequently made. Recent illustrations are to be found in Woodstock Iron Works v. Stockdale, 143 Ala. 550, 39 South. 335, and Cofer v. Scroggins, 98 Ala. 342, 13 South. 115, 39 Am. St. Rep. 54, where the questions asked were, respectively, “Was your wife sick during this summer or fall, and, if so, what in your opinion as a physician caused this sickness, and did you suffer any mental anxiety on this account?” (p. 551) and “State whether or not you were a resident of this county and state and whether you intended to remain so in December, 1888.” (Page 343.) A similar application of the rule was made in Kanne v. Minneapolis & St. Louis Ry. Co., 30 Minn. 423, 15 N. W. 871, but, so far as the opinion discloses, solely upon the authority of Day v. Roth, 18 N. Y. 448, where the evidence offered was documentary. In Western Union Telegraph Co. v. Church, 3 Neb. (unofficial) *16722, 90 N. W. 878, 57 L. R. A. 905, a commissioner’s decision, it was said:
“The rule is elementary, and based upon sound reason, that objection made to a question is properly overruled, unless the objection is good as against the entire question.” (Page 28.)
But the only authority cited in support of the statement is Schulze v. Jalonick, 18 Tex. Civ. App. 296, 44 S. W. 580, which in turn follows G., H. & S. A. Ry. Co. v. Gormley, 91 Tex. 393, 43 S. W. 877; 66 Am. St. Rep. 894. These Texas cases say that where a part of testimony, objected to as a whole, is admissible, it is not error to overrule the objection, but the opinions do not disclose whether the objection was made to a question. In People v. Rose, 59 N. Y. Supr. Ct. 33, a witness was asked, “Were you arrested and convicted at Clintondale for an offense or crime?” (Syllabus.) It was held that it was proper to ask him if he had been convicted of crime, but not proper to ask him if he had been arrested, and that an objection to have been sufficient should have been directed to a part of the question only, not to the whole. Manifestly, however, the question was neither double nor objectionable, for it was * not whether he had been arrested or convicted, but whether he had been arrested and convicted; it required no answer regarding the arrest, unless it had been followed by a conviction, although the witness volunteered one.
These, of course, are not all of the cases of this character, but they are typical. Such cases all seem to proceed upon the assumption that the general rule in regard to objections to evidence offered in mass applies with equal force where a question asked of a witness is in part competent and in part otherwise. In no instance, so far as we discover, where such an application has been made has the distinction suggested been discussed. And yet it is obvious that there are good grounds for such a distinction. Where written evi*168dence is offered the opposing counsel has the opportunity upon careful examination to see the precise scope and effect of every part of it. The same situation in this regard is presented where evidence has been admitted and a motion is made to exclude it. Under such circumstances no hardship can ordinarily result from requiring the objector to point out the particular portion that is vulnerable. If any considerable portion is good, a general challenge directed to the whole accomplishes nothing. But one of the very purposes of requiring testimony to be given by questions and answers is that objections may be made and passed upon as to each of them separately. When the oral examination of a witness is in progress it is the duty of the examiner so to frame his questions that each shall involve but one single, simple proposition. He is not entitled to put any inquiry that is not wholly competent. If he joins to an admissible question one of a different character he has no cause of complaint if both are rejected. •
“If several facts are included in the offer, some admissible and others inadmissible, then the whole (if properly objected to) is inadmissible; in other words, it is for the proponent to sever the good and the bad parts.” (1 Wig. Ev. § 17, par. b.)
In Sodusky et al. v. McGee, 28 Ky. *621, it was said:
“The question must be considered in the form in which the party chose to propound it. Although it is disjunctive and divisible, it was not the duty of the circuit court to modify or dismember it, and then direct the witness to answer it as remodeled; nor was it the duty of the witness to answer a part of it which was proper, and refuse to respond to so much only as was irrelevant. If it was a pertinent and proper question, as presented, it ought to have been answered; but if, as proposed, it was as an unit, irrelevant altogether or only in part, the court ought to have sustained the objection to it.” (Page *623.)
A portion of the syllabus reads: “If the question propounded be in part relevant, and in part not, ob*169jeetion to answer should be sustained.” In Carroll’s Lessee v. The Granite Manufacturing Company, 11 Md. 399, the court said:
“The court, when called on to determine the legality of a question propounded to a witness under oral examination, must decide upon it in its entirety. The obligation rests upon the counsel propounding the question to show that it is free from legal objection, and the onus does not rest either upon the court or the party objecting to separate that part of it which may be legal from that which is illegal.
“After evidence has been admitted, and an application is made to the court to exclude it, then the onus rests upon the party making the application to confine his objection to that portion of the evidence which is illegal. And the same rule applies when an offer is made of a mass of evidence, ’ complex in its character, and the whole of it is objected to. In such case, if any part of it be admissible, it is error to exclude the whole.” (Page 408.)
A portion of the syllabus reads:
“A court, when called on to determine the legality of a question propounded to a witness under oral examination, must decide upon it in its entirety, and if any part of the question is illegal the whole must be overruled.”
The force of these utterances as decisions is impaired by the fact that in each instance the trial court sustained the objection made; but as they are only advisory, and valuable for the reasoning by which they are supported, this consideration affects their persuasiveness but little. We think the distinction suggested is sound. The rule regulating objections to evidence offered in mass should not be applied without modification to those made to ordinary questions, as they are asked of the witness. If the opposing attorney is required to separate a compound question into its component parts the court must then do what ought not to be required of it — rule upon an inquiry which counsel has not presented — in effect, remodel the question which *170it is the province of the attorney to frame. Of course there may be special situations in which the rule would apply to questions as well as to answers. This would doubtless be true where from necessity a question must be complicated and involve a number of minor propositions, as in the case of a hypothetical question covering a wide range of facts. If such a question is properly constructed in its general scope, doubtless any objection running to a particular portion should be specifically pointed out, for there the proponent has no opportunity to divide it.
Here the question objected to was not made up of two independent inquiries. It called for what the plaintiff had said to the witness during a particular conversation about an agreement with the defendant to marry, and his conduct in relation thereto. By reason of the fact that a claim had been made by the defendant that the plaintiff had not been willing to marry him this court thought it might have been permissible to show the contrary by her declarations made during the time the engagement was alleged to have existed, and therefore that a part of the question might have been competent. This phase of the matter was not very distinctly presented by the question — certainly not as a separate proposition. The defendant’s attorney objected to the question in its entirety; and as a whole and in each of its parts it was manifestly open to the objection made, except as the special consideration noted may have rendered admissible so much of it as called for a statement of the plaintiff’s willingness to marry the defendant. Under such circumstances the objection must be deemed to have been sufficient. In Lipscomb v. State, 75 Miss. 559, 28 South. 210, where the court applied the ordinary rule to a dying declaration, the opinion as published in 23 South., at page 210, contained this language, which, however, was omitted from the official report:
“While objections should be put upon specific grounds, and, in cases where a part be admissible and *171a part not, the objection should be specific, yet if an objection be made to the whole of a statement upon a specific ground, as to its relevancy or competency, it will be applied, not only to the whole statement, but to any part of it which may be obnoxious to the rule of evidence invoked by the objection. For instance, if a statement be objected to upon the ground that it is an opinion, it is good as to the whole or any part of it which may appear to be an opinion. The rule which requires fairness to the court in stating objections requires also fairness .by the court in determining them, and it would be absurd for a court to hold that an objection to a statement, on the ground that it was an opinion, could not reach its parts. Of course, if the different parts are objectionable upon different grounds, then they should be specified.”
In Geneva Mineral Spring Co. v. Steele, 97 N. Y. Supp. 996, 1003, the court refused to apply the general rule under circumstances indicated by this excerpt from the opinion:
“It is suggested that objection was not specifically made to these indorsements upon the certificates. The entire certificate book was offered and objected to. The book contained the objectionable statements upon the certificates, and was therefore, as a whole, incompetent. Upon objection being made, the offer should have been limited to the portions of the book deemed competent. If the objection had been sustained, a specific offer would have been required to make it effective.” (Page 1008.)
In Farleigh et al. v. Kelley, 28 Mont. 421, 72 Pac. 756, 63 L. R. A. 319, it was said:
“The evidence was offered en masse — the offer was an entirety. ... So long, then, as the offer included evidence incompetent, coupled with that which may have been competent, the court committed no error in excluding the offer in its entirety. It was not the duty of the court to separate the competent from the incompetent matter, and admit the one and exclude the other. It properly passed upon the offer as made, and was not required to do for counsel that which he should have done for himself.” (Page 434.)
*172That the error in the admission of the evidence complained of was prejudicial is rendered more evident by the fact that the plaintiff narrowly escaped destroying her whole case by her own testimony. As stated in the original opinion, her admissions on the stand were fatal to a recovery so far as related to the specific transactions upon which she seemed to rely. The jury must have based the verdict upon evidence that came into the case almost incidentally, preliminary to that chiefly relied upon. The merits being so doubtful, the presumption is the greater that the evidence erroneously admitted actually influenced the result of the trial.
The petition for a rehearing is denied.